Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-13-00877-CV

                                          Gerald VERGOTT,
                                               Appellant

                                           v.
                           DAVIS FAMILY IRREVOCABLE TRUST,
                         DAVIS FAMILY IRREVOCABLE TRUST, et al.,
                                        Appellees

                      From the County Court at Law No. 3, Bexar County, Texas
                                      Trial Court No. 389367
                           Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 16, 2014

DISMISSED FOR WANT OF PROSECUTION

           Because the trial court determined that appellant is not indigent, appellant was ordered to

provide written proof by June 23, 2014, that the fee for preparing the clerk’s record had been paid.

This court’s order stated that if appellant failed to respond within the time provided, this appeal

would be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b), 42.3(b). Appellant failed

to timely respond to the order with proof of payment. Accordingly, this appeal is dismissed for

want of prosecution. TEX. R. APP. P. 37.3(b), 42.3(b).

                                                    PER CURIAM